DETAILED ACTION
Status of Claims
This Office Action is in response to the amendments filed 01/04/2022.
Claims 1, 6, 7, 9, 10, 12, 13 & 16 have been amended. 
Claims 2, 5, 11 & 20 are cancelled.
Claims 1, 3, 4, 6-10 & 12-19 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to Applicant’s arguments pertaining to the 35 U.S.C. 101 rejection, Applicant’s arguments have been fully considered, but are not persuasive. Applicant argues, 
“As previously explained, the pending claims provide for an improvement to financial technology (fintech) whereby fees associated with cross-border transactions may be specifically tuned or tailored to each particular, individual transaction, based on parameters specific to the transaction. Such parameters may include, for example, a processing code for the transaction, a transaction type, a region differentiator for the transaction, a merchant category code (MCC), and a payment account brand. See, e.g., J90034-35 and 0038 of the filed application. In contrast, prior to such improvement, fees were conventionally applied indiscriminately across transactions, regardless of their unique/distinct parameters. See, 40011 of the filed application.
In connection with such tuning, the pending claims also provide for implementation of particular fee schedules that utilize the different possible parameters of the transactions, and thereby provide for assessment of particular fees to transactions based on unique combinations of such parameters of the transactions. To this point, then, each transaction identified and intercepted by the payment network computing device (of Claim 1, for example) is individually assessed, and a particular fee is selected for the specific transaction based on the specific parameters of the transaction. Again, this provides an improvement to financial technology in that the given transaction is individually assessed in determining the fee to apply, as opposed to a generic fee being selected for the transaction (on a one-size-fits all basis) independent of the specific parameters (or combination of parameters, as specified in Claim 1) of the transaction.
Further to this point, the pending claims (as exemplified by Claim 1) recite a specific architecture to implement the selected fee for the transaction. For example, the payment network computing device intercepts an authorization request for the transaction from an acquirer associated with a merchant involved in the transaction, based on a payment account used in the transaction. In turn, the payment network computing device accesses data elements of the authorization request and identifies values for different dimensions of the transaction. Once the parameter values are identified, the payment network computing devices then compares the values to the different combinations of dimensions included in a fee schedule specific to an issuer of the payment account and selects a fee from the fee schedule having matching dimensions to the values of the transaction. And, the selected fee is appended to an empty data element of the authorization request, and the authorization request is released and directed to the issuer for assessment (and implementation of the selected fee).” (See Remarks: Pages 8-9). 
Examiner respectfully disagrees. The claimed invention is a method for assessing fees associated with payment account transactions based on rules and using generic computer components and/or basic payment networks. This is merely a business-related solution without significantly more and falls under a financial economic practice which is a “method of organizing human activity”. Claims 3-4, 6-10 and 12-19 further narrows the abstract idea and does not add significantly more (i.e. an inventive concept). 
The computing device is recited at a high level of generality that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the Internet. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the controller does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Further, Applicant argues the claims in light of McRO. (See Remarks: Page 10-11) Examiner respectfully disagrees. McRo focused on a specific asserted improvement in computer animation and the Courts disagreed that the claims simply use a computer as a tool to automate conventional activity and further stated the automation went beyond merely “organizing [existing] information into a new form” or carrying out a fundamental economic practice. Digitech, 758 F.3d at 1351; see also Alice, 134 S. Ct. at 2356, but rather used a combined order of specific rules that rendered information into a specific format that was then used and applied to create desired results: a sequence of synchronized, animated characters. Applicant' s claims are unlike the claims in McRo as the focus of the claims in the instant application is to improve a business process that qualifies as an "abstract idea” for which computers are invoked merely as a tool. For these reasons Applicant's arguments are not persuasive.
Applicant further argues, “The claims are not directed to an abstract idea, however, assuming arguendo, that they are directed to an abstract idea, they recite something significantly more than the abstract idea.” (See Remarks: Page 10-11). Examiner respectfully disagrees. As explained previously, the computing device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and cannot be considered significantly more. Furthermore, it does not integrate the abstract idea into a practical application by improvements to the functioning of a computer, or to any other technology, effect a particular treatment or prophylaxis for a disease, apply the judicial exception with or by a particular machine, effect a transformation or reduction of a particular article to a different state or thing or use the judicial exception in some other meaningful way beyond generally linking to a particular technological environment, but instead, invokes computers merely as a tool. The claims are directed to an abstract idea. For these reasons applicant’s arguments are not persuasive (Step 2B: NO). The claim is not eligible. 
Further, Applicant argues the claims in light of Bascom. (See Remarks: Page 11) Examiner respectfully disagrees. In Bascom, the Court concluded the claims do not merely recited the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components, but described how its particular arrangement of elements is a technical improvement over prior art ways of filtering content by improving the existing technical process. Applicant's invention differs to that of Bascom because the applicant's invention simply uses generic computer hardware to perform a business process. The claims do not address a technological solution to a technological problem, nor do the steps cause the computer components to operate in an unconventional manner. For these reasons, Applicant's arguments are not persuasive.

In response to Applicant’s arguments pertaining to the 35 U.S.C. 103 rejections, Applicant’s arguments have been fully considered, but are not persuasive. Applicant argues,
“The Office action initially cites to Algiene as teaching several of the features of Claim 1 recited above. The features of Claim 1 identified in the Office action, though, are performed by a computing device of a payment network and involve an authorization request for a transaction. Algiene does not describe a payment network at all, or that any features therein are performed with regard to an authorization request for a transaction. In fact, to the latter, all of the features noted in Algiene are performed in connection with initiating a transaction at a merchant, for example, at a point-of-sale device (see, col. 6, lines 61-66), which is prior to any authorization request existing for the transaction. For these reasons alone, Algiene cannot teach any of the features of Applicant’s Claim 1.
That said, the Office action particularly cites to Algiene as teaching retrieving, by at least one computing device of a payment network, a fee schedule for the issuer, where the fee schedule includes multiple fees and were each of the multiple fees is associated with the issuer and identified to one of multiple unique combinations of the multiple dimensions. Notwithstanding the fact that Algiene does not describe a computing device of a payment network, Algiene also fails to teach retrieving a fee schedule having a unique combination of transaction dimensions identified to each of multiple different fees in the schedule. Instead, as cited, Algiene merely describes that transaction parameters for a transaction may be received at a point of sale to initiate a transaction (col. 6, lines 61-66), and that fees for the transaction may be calculated based on a variable fee schedule (col. 7, lines 8-10). Algiene provides no indication, though, that the fees included in the variable fee schedule are specifically identified to or specifically linked to unique combinations of transaction dimensions (for example, at least two of: a processing code, a transaction type, a region differentiator, a merchant category code (MCC), and a payment account brand as recited in Claim 1). This link of a unique combination of transaction dimensions to a given fee in a fee schedule is missing from Algiene.
The Office action also cites to Algiene as teaching releasing to an issuer, by at least one computing device of a payment network, an authorization request including the selected at least one fee. Algiene surely cannot teach this feature, as it is achieved by the computing device of the a payment network. As discussed above, Algiene does not describe a payment network interacting in the system 100 and, thus, cannot describe a computing device of such a payment network releasing an authorization request to an issuer as required by Claim 1.” (See Remarks: Pages 12-13)
Examiner respectfully disagrees. Algiene specifically recites the “point of sale” could be a bank, retail establishment, multi-purpose kiosk, etc. Further, the “provider” includes any entity that provides transaction services such as banks, retail merchants, third-party money servicers, etc. Under broadest reasonable interpretation of the term “payment network”, any party, point-of-sale or bank used for a transaction is part of the “payment network”. This is further solidified by a quick google search of “payment network” yielding the following definition: “A payment network is an associate of member banks that facilitates the payment transaction between merchant and issuer, i.e., the requestor (cardholder to the merchant to the acquiring bank) and source (issuing bank) of funds.” Therefore, the point-of-sale, providers and banks mentioned in Algiene make up the “payment network”.  
Further, as cited in the office action, Algiene teaches multiple dimensions related to the fee schedule. Col. 6 Ln. 61 – Col. 7 Ln. 6 teaches transaction parameters may include the type of transaction (reads on transaction type) and Col. 5 Ln. 63 – Col. 6 Ln.12 teaches charging fees based on transaction categories (reads on merchant categories). Therefore, Applicant’s arguments are not persuasive.
Applicant further argues the newly amended subject matter of data elements. Data elements is a broad term which is merely a placeholder of the authorization request containing any sort of transaction information. Therefore, the teachings of Algiene’s payment amounts or fees can and will be considered data elements for the continued prosecution of this Application. 

All dependent claims can be addressed with the same rationale. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4 & 6-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites identifying a transaction associated with a payment account, retrieving a fee schedule for the issuer, accessing data elements of the authorization request and identifying values, comparing the identified values of the multiple dimensions, selecting at least one fee for the transaction and appending the selected fee for the transaction. Thus, the claims recite a fundamental economic practice relating to Certain Methods of Organizing Human Activity. 
This judicial exception is not integrated into a practical application because the claim only recites two additional elements – using a computer device and data elements to perform the steps described above. The computer in each step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying, retrieving, comparing, selecting and appending data to determine transaction fees) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer to perform both the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Claims 3, 4 & 6-19 recite the same abstract ideas and additional elements as addressed in claim 1. Therefore, the claims are directed to an abstract idea with the same rationale as presented in the analysis of claim 1. Claims 1, 3, 4 & 6-19 are ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-9 & 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Algiene et al. (US 6,761,311) in view of Dill et al. (US 2015/0032626).

Regarding claim 1, Algiene teaches A computer-implemented method for use in assessing fees associated with payment account transactions (Abstract), the method comprising:
A cross-border transaction fee (Col. 6 Ln. 31-55 teaches fees associated with exchange rates for different countries currency conversions)
retrieving, by the at least one computing device, a fee schedule for the issuer, the fee schedule including multiple fees, each of the multiple fees associated with the issuer and identified to one of multiple unique combinations of the multiple dimensions (Col. 6 Ln. 13-55 teaches a provider (reads on issuer) establishes fees and fee schedules for multiple types of transactions; Examiner interprets fees and fee schedules for a transaction to be a transaction dimension; Col. 5 Ln. 63 – Col. 6 Ln.12 teaches charging fees based on transaction categories);
comparing, by the at least one computing device, the identified values of the multiple dimensions of the identified transactions to the multiple unique combinations of the multiple dimensions in the retrieved fee schedule (Col. 5 Ln. 63 – Col. 6 Ln. 55 teaches determining a variable fee for a transaction, for example $1 per $100 for a wire transfer; Examiner interprets the example $100 to be the identified value of the dimension of the transaction and the $1 to be the dimension of the fee schedule);
selecting, by the at least one computing device, at least one fee for the identified transaction from the multiple fees in the fee schedule based on the values of the multiple dimensions of the identified transaction matching the unique combination of the multiple dimensions identified to the at least one fee (Col. 7 Ln. 7-14 teaches calculating a fee for the transaction; FIG. 2, item 206; Col. 7 Ln. 15-54 teaches presenting the transaction information (which may include the fee (reads on transaction dimension)) to the customer); 
appending, by the at least one computing device, the selected at least one fee for the identified transaction to a data element of the authorization request different from the data elements populated with the multiple dimensions of the transaction (Col. 7 Ln. 15-54 teaches presenting the transaction information (which may include the fee) to the customer, wherein the customer may then accept or decline the transaction; Examiner interprets if the customer accepts the transaction based on the information provided, the fee is therefore accepted and assessed to the payment account; FIG. 2, items 208 & 210; Examiner interprets information such as amount and fees including in the authorization request to be data elements); and
releasing to the issuer, by the at least one computing device, the authorization request including the selected at least one fee, whereby the at least one fee is assessed to the payment account for payment by the consumer (Col. 7 Ln. 15-54 teaches presenting the transaction information (which may include the fee) to the customer, wherein the customer may then accept or decline the transaction; Examiner interprets if the customer accepts the transaction based on the information provided, the fee is therefore accepted and assessed to the payment account; FIG. 2, items 208 & 210)
the multiple dimensions including at least two of: a processing code, a transaction type (Col. 6 Ln. 61 – Col. 7 Ln. 6 teaches transaction parameters may include the type of transaction), a region differentiator, a merchant category code (MCC) (Col. 5 Ln. 63 – Col. 6 Ln.12 teaches charging fees based on transaction categories), and a payment account brand);
Algiene does not teach, however, Dill teaches
identifying, by at least one computing device of a payment network, an authorization request for  a [transaction] to be funded by a payment account based on a primary account number (PAN) of the payment account (Paragraph [0201] teaches the authorization request message may include a primary account number (PAN)), as included in the authorization request, being within a range of PANs (Paragraph [0271] teaches the authorization message may also include a PAN product identifier (i.e., PAN account range)), the transaction involving a merchant associated with an acquirer, the payment account associated with a consumer and issued by an issuer, wherein the authorization request is directed from the acquirer towards the issuer via the payment network (Paragraph [0106] teaches the acquirer sending the authorization request message through the payment processing network to the issuer), the authorization request including multiple dimensions of the [transaction] populated in data elements of the authorization request (Paragraph [0201] teaches the authorization request message may include a primary account number (PAN); Paragraph [0271] teaches the authorization message may also include a PAN product identifier (i.e., PAN account range); Paragraph [0023] teaches an authorization request message with PAN based values and token based values; FIG. 7), […]
intercepting and holding, by the at least one computing device, the identified authorization request (Paragraph [0203] teaches the authorization request message being intercepted);
accessing, by the at least one computing device, the data elements of the authorization request and identifying values for the multiple dimensions of the identified transaction populated in the data elements (Paragraph [0201] teaches the authorization request message may include a primary account number (PAN); Paragraph [0271] teaches the authorization message may also include a PAN product identifier (i.e., PAN account range); Paragraph [0023] teaches an authorization request message with PAN based values and token based values; FIG. 7; Examiner interprets the primary account number and PAN product identifier to be data elements and the numbers associated with each to be the values);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fee system as taught by Algiene to include the authorization information as taught by Dill to ensure the transactions are updated with the correct information for the transactions to take place correctly.

Regarding claim 4, the combination of Algiene and Dill teaches The computer implemented method of claim 1. Algiene teaches fee information (Col. 6 Ln. 13-55 teaches a provider establishes fees and fee schedules for multiple types of transactions; Abstract teaches receiving a message requesting the fee information associated with the transaction), but does not teach, however Dill teaches […] altering the identified authorization request to include the [updated information], prior to releasing the authorization request to the issuer (Paragraph [0106] teaches the acquirer sending the authorization request message through the payment processing network to update information and sending the modified authorization request to the issuer); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute modifying the authorization request message with the fee information because it would yield the same results of updating information in the authorization request message and sending it to the issuer to complete the transaction. 

Regarding claim 7, the combination of Algiene and Dill teaches The computer implemented method of claim 1. Algiene further teaches determining, by the at least one computing device, that the transaction involves a currency exchange (Col. 7 Ln. 7-14 teaches the point-of-sale device communicates with the exchange rate database to obtain fee and exchange rate information; Examiner interprets that in order to do this, it would first have to be determined that the transaction involved a currency exchange); and
wherein selecting the at least one fee is further based on the determination that the transaction involves a currency exchange (Col. 7 Ln. 7-14 teaches the point-of-sale device communicates with the exchange rate database to obtain fee and exchange rate information).

Regarding claim 8, the combination of Algiene and Dill teaches The computer implemented method of claim 1. Algiene further teaches wherein appending the selected at least one fee to the message includes altering the authorization request to include the at least one fee in a total amount of the transaction (Col. 7 Ln. 15-54 teaches presenting the transaction information (which may include the fee) to the customer, wherein the customer may then accept or decline the transaction; FIG. 2, items 208 & 210).

Regarding claim 9, Algiene teaches A non-transitory computer-readable storage media including executable instructions for assessing fees in connection with payment account transactions, which when executed by at least one processor of a payment network (Abstract), cause the at least one processor to:
retrieve a fee schedule for the issuer from memory associated with the at least one processor based on the issuer, the fee schedule including multiple fees, each of the multiple fees associated with the issuer and identified to multiple different transaction dimensions (Col. 6 Ln. 13-55 teaches a provider (reads on issuer) establishes fees and fee schedules for multiple types of transactions), the multiple different transaction dimensions identified to each of the multiple fees including at least two of: a processing code, a transaction type (Col. 6 Ln. 61 – Col. 7 Ln. 6 teaches transaction parameters may include the type of transaction), a region differentiator, a merchant category code (MCC) (Col. 5 Ln. 63 – Col. 6 Ln.12 teaches charging fees based on transaction categories), and a payment account brand;
identify, in the authorization message, values for multiple dimensions of the transaction (Col. 5 Ln. 63 – Col. 6 Ln. 55 teaches determining a variable fee for a transaction, for example $1 per $100 for a wire transfer; Examiner interprets the amount of the wire transfer and fee to be values of the multiple dimensions); 
compare the identified values for the multiple dimensions associated with each of the multiple fees in the retrieved fee schedule for the issuer (Col. 5 Ln. 63 – Col. 6 Ln. 55 teaches determining a variable fee for a transaction, for example $1 per $100 for a wire transfer; Examiner interprets the example $100 to be the identified value of the dimension of the transaction and the $1 to be the dimension of the fee schedule);
select, in the fee schedule for the issuer, at least one of the multiple fees for the transaction based on the values for the multiple dimensions of the transaction matching the unique combination of multiple different transaction dimensions identified to the at least one of the multiple fees in the fee schedule (Col. 7 Ln. 7-14 teaches calculating a fee for the transaction; FIG. 2, item 206); and
Algiene does not teach, however, Dill teaches
identify an authorization message for a transaction to a payment account, the payment account issued by an issuer, the transaction involving a merchant associated with an acquirer, and the authorization message directed by the acquirer towards the issuer via the payment network (Paragraph [0106] teaches the acquirer sending the authorization request message through the payment processing network to the issuer);
alter the authorization message to include the [updated information] for the transaction (Paragraph [0106] teaches the acquirer sending the authorization request message through the payment processing network to update information and sending the modified authorization request to the issuer); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fee system as taught by Algiene to include the authorization information as taught by Dill to ensure the transactions are updated with the correct information for the transactions to take place correctly. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute modifying the authorization request message with the fee information because it would yield the same results of updating information in the authorization request message and sending it to the issuer to complete the transaction.

Regarding claim 14, the combination of Algiene and Dill teaches The non-transitory computer-readable storage media of claim 9. Algiene further teaches wherein each of the multiple fees in the fee schedule includes one of a fixed fee and a percentage fee (Col. 5 Ln. 63 – Col. 6 Ln. 12 teaches the fees may be flat fees or variable fees such as $1 per $100 or 1%).

Regarding claim 15, the combination of Algiene and Dill teaches The non-transitory computer-readable storage media of claim 9. Algiene further teaches wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to:
solicit a fee from the issuer;
receive the solicited fee from the issuer; and
store the received fee as one of the multiple fees in the fee schedule in the memory associated with the at least one processor.
(Col. 6 Ln. 13-55 teaches a provider (reads on issuer) establishes fees and fee schedules for multiple types of transactions)

Regarding claim 16, Algiene teaches A system for use in assessing fees in connection with payment account transactions (Abstract), the system comprising:
a memory including multiple fee schedules, each of the fee schedules associated with a different issuer, each of the fee schedules including multiple fees, and each of the multiple fees designated for a cross-border transaction and/or a currency exchange transaction and identified to at least one transaction dimension (Col. 6 Ln. 13-55 teaches a provider (reads on issuer) establishes fees and fee schedules for multiple types of transactions; Col. 7 Ln. 7-14 teaches calculating a fee for the transaction; FIG. 2, item 206); Col. 4 Ln. 46-62 teaches a computer and memory); and
at least one processor of a payment network in communication with the memory (Col. 4 Ln. 46-62 teaches the invention being performed on a computer and utilizing a memory; One of ordinary skill in the art would understand a computer to contain a processor and memory; Abstract teaches processing information indicating a processor), the at least one processor configured to:
retrieve, from the memory, a fee schedule associated with the issuer (Col. 6 Ln. 13-55 teaches a provider (reads on issuer) establishes fees and fee schedules for multiple types of transactions), the fee schedule including multiple fees, each of the multiple fees identified to a unique combinations of multiple transaction dimensions, the multiple transaction dimensions including, for each of the multiple fees, at least two of: a processing code, a transaction type (Col. 6 Ln. 61 – Col. 7 Ln. 6 teaches transaction parameters may include the type of transaction), a region differentiator, a merchant category code (MCC) (Col. 5 Ln. 63 – Col. 6 Ln.12 teaches charging fees based on transaction categories), and a payment account brand;
identify, in the authorization request, values for multiple dimensions of the intercepted transaction (Col. 5 Ln. 63 – Col. 6 Ln. 55 teaches determining a variable fee for a transaction, for example $1 per $100 for a wire transfer; Examiner interprets the amount of the wire transfer and fee to be values of the multiple dimensions);
compare the identified values for the multiple dimensions of the intercepted transaction to the unique combination of multiple transaction dimensions identified to each of the multiple fees in the retrieved fee schedule associated with the issuer (Col. 5 Ln. 63 – Col. 6 Ln. 55 teaches determining a variable fee for a transaction, for example $1 per $100 for a wire transfer; Examiner interprets the example $100 to be the identified value of the dimension of the transaction and the $1 to be the dimension of the fee schedule);
select at least one fee in the fee schedule associated with the issuer based on the values for the multiple dimensions of the intercepted transaction matching the multiple transaction dimensions identified to the at least one fee in the fee schedule (Col. 7 Ln. 7-14 teaches calculating a fee for the transaction; FIG. 2, item 206); 
alter the authorization request to include the selected at least one fee (Col. 7 Ln. 7-14 teaches calculating a fee for the transaction; FIG. 2, item 206); and
release the altered authorization request to the issuer, whereby the at least one fee is assessed to a consumer associated with the payment account (Col. 7 Ln. 15-54 teaches presenting the transaction information (which may include the fee) to the customer, wherein the customer may then accept or decline the transaction; Examiner interprets if the customer accepts the transaction based on the information provided, the fee is therefore accepted and assessed to the payment account; FIG. 2, items 208 & 210).
Algiene does not teach, however, Dill teaches
intercept and hold an authorization request for a transaction to a payment account issued by an issuer (Paragraph [0203] teaches the authorization request message being intercepted)) based on a primary account number (PAN) of the payment account (Paragraph [0201] teaches the authorization request message may include a primary account number (PAN)), as included in the authorization request, being within a range of PANs associated with the issuer (Paragraph [0271] teaches the authorization message may also include a PAN product identifier (i.e., PAN account range)), the transaction involving a merchant associated with an acquirer, and the authorization request directed by the acquirer towards the issuer via the payment network (Paragraph [0106] teaches the acquirer sending the authorization request message through the payment processing network to the issuer);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fee system as taught by Algiene to include the authorization information as taught by Dill to ensure the transactions are updated with the correct information for the transactions to take place correctly.

Regarding claim 17, the combination of Algiene and Dill teaches The system of claim 16. Algiene does not teach, however, Dill further teaches wherein the at least one processor is further configured to intercept the authorization request only when the transaction is at least one of a cross-border transaction and/or a currency exchange transaction (Paragraph [0203] teaches the authorization request message being intercepted; Paragraph [0239] teaches The payment processing network may also perform any other validation, authentication, authorization, and/or any other relevant processes before modifying and sending the modified authorization request message depending on configuration settings of an issuer; Examiner interprets interception based on a cross-border transaction or currency exchange could be a configuration put in place by an issuer).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fee system as taught by Algiene to include the authorization information as taught by Dill to ensure the transactions are updated with the correct information for the transactions to take place correctly and securely.

Regarding claim 18, the combination of Algiene and Dill teaches The system of claim 17. Algiene further teaches wherein the selected at least one fee includes each fee included in the fee schedule for which the multiple dimensions of the transaction are identified to the fee (Col. 6 Ln. 1-55 teaches calculating fees for a transaction based on multiple transaction types (reads on dimensions); Col. 7 Ln. 7-14 teaches calculating a fee for the transaction; FIG. 2, item 206)).

Regarding claim 19, the combination of Algiene and Dill teaches The system of claim 18. Algiene further teaches wherein the at least one processor is further configured to include the selected at least one fee in a clearing record associated with the issuer and/or an acquirer involved in the transaction (Col. 7 Ln. 15-54 teaches the transaction information may be printed on a receipt (reads on clearing record) and provided to the customer, wherein the transaction information may include the fee associated with the transaction). 

Claims 3, 6 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Algiene et al. (US 6,761,311) in view of Dill et al. (US 2015/0032626) and Prakash et al. (US 2016/0092872).

Regarding claim 3, the combination of Algiene and Dill teaches The computer-implemented method of claim 1. Algiene does not teach, however, Prakash teaches wherein the multiple dimensions include the transaction type (Paragraph [0032] teaches transaction types to include local transactions and international transactions; Examiner interprets these to be region differentiators); and
wherein the transaction type indicates a card-not-present or a card-present designation (Paragraph [0032] teaches transaction types to include card-present and card-not-present transactions).
It would have been obvious to one or ordinary skill in the art at the time of the inventions was filed to modify the transaction parameters as taught by Algiene to include region differentiators as taught by Prakash to increase security of the account transaction. 

Regarding claim 6, the combination of Algiene and Dill teaches The computer implemented method of claim 1 determining a fee based on a transaction type (Col. 6 Ln. 13-55 teaches a provider (reads on issuer) establishes fees and fee schedules for multiple types of transactions). Algiene does not teach, however, Prakash teaches further the identified transaction being a cross-border transaction (Paragraph [0032] teaches transaction types to include international transactions).  
It would have been obvious to one or ordinary skill in the art at the time of the inventions was filed to modify the transaction parameters as taught by Algiene to include cross-border transactions as taught by Prakash to increase security of the account transaction. 

Regarding claim 10, the combination of Algiene and Dill teaches The non-transitory computer-readable storage media of claim 9. Algiene further teach wherein the multiple different transaction dimensions identified to each of the multiple fees in the fee schedule include at least three of: the processing code, the transaction type (Col. 6 Ln. 61 – Col. 7 Ln. 6 teaches transaction parameters to include a type of transaction), the MCC merchant category code (Col. 5 Ln. 63 – Col. 6 Ln.12 teaches charging fees based on transaction categories), and the payment account brand (Col. 6 Ln. 61 – Col. 7 Ln. 6 teaches transaction parameters to include various forms of value; Examiner interprets this to be an account brand).
Algiene does not teach, however, Prakash further teaches a region differentiator (Paragraph [0032] teaches transaction types to include local transactions and international transactions; Examiner interprets these to be region differentiators)
It would have been obvious to one or ordinary skill in the art at the time of the inventions was filed to modify the transaction parameters as taught by Algiene to include cross-border transactions as taught by Prakash to increase security of the account transaction.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Algiene et al. (US 6,761,311) and Dill et al. (US 2015/0032626) and further in view of Prakash et al. (US 2016/0092872) and Agarwal et al. (US 2014/0379543). 

Regarding claim 12, the combination of Algiene and Prakash teaches The non-transitory computer-readable storage media of claim 9. Algiene does not teach, however, Prakash further teaches wherein the multiple dimensions of the transaction include the region differentiator (Paragraph [0032] teaches transaction types to include local transactions and international transactions; Examiner interprets these to be region differentiators); 
Algiene and Prakash do not teach, however, Agarwal teaches
wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to identify a location indicator associated with a location in the authorization message and to search in a region differentiator data structure in the memory for the location, in order to identify the value of the region differentiator (Claim 11 teaches calculating a transaction fee based on the fee type and country code (reads on region differentiator).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fee system as taught by the combination of Algiene and Prakash to include the fee calculation of Agarwal to ensure the proper fee charges.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Algiene et al. (US 6,761,311) in view of Dill et al. (US 2015/0032626) and further in view of Prakash et al. (US 2016/0092872) and Ates et al. (US 2011/0320251).

Regarding claim 13, the combination of Algiene and Dill teaches The non-transitory computer-readable storage media of claim 9. The combination of Algiene, Dill and Prakash do not teach, however, Ates teaches wherein the multiple dimensions of the transaction include the payment account brand (Paragraph [0045] teaches identifying the company (reads on brand) in which the card is linked based on the BIN extracted from the PAN); and
Wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to identify a primary account number (PAN) in the authorization message and to identify the value of the payment account brand based on a range associated with the PAN (Paragraph [0045] teaches identifying the company (reads on brand) in which the card is linked based on the BIN (reads on value) extracted from the PAN). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fee system as taught by the combination of Algiene and Prakash to include the fee calculation of Agarwal to ensure the proper fee charges.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached on M-F 11:30am - 3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        May 21, 2022

/KITO R ROBINSON/Primary Examiner, Art Unit 3619